DETAILED ACTION
This action is in response to the RCE filed 29 March 2021.
Claims 1–17 and 19–21 are pending. Claims 1, 6, and 14 are independent.
Claims 1–17 and 19–21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 29 March 2021 has been entered.
Response to Arguments
Applicant's arguments, see remarks, filed 29 March 2021, with respect to the rejection(s) of claim(s) 1–17 and 19–21 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kennedy et al.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites retrieving, by the computing device, pre-generated code. However, unlike the other independent claims, the pre-generated code is not used in the step of generating a first version of a website, or anywhere else in the claim.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–17, and 19–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Underwood et al. (US 2010/0205551 A1) [hereinafter Underwood] in view of Tymoshenko et al. (US 2009/0222416 A1) [hereinafter Tymoshenko], Bowling (US 2012/0072821 A1), Rumsey et al. (US 2015/0074518 A1) [hereinafter Rumsey], and Kennedy et al. (US 2006/0095835 A1) [hereinafter Kennedy].
Regarding independent claim 1, Underwood teaches [a] system for creating a website, comprising:	a template store comprising a plurality of templates and […], each of the plurality of templates corresponding to at least one template category, and […]; A plurality of templates categorized by business type (Underwood ¶ 91).	a data store comprising website data; and A data store storing content (Underwood ¶ 268).	a computing device having memory with instructions stored, wherein when executed by the computing device, the instructions cause the computing device to: A server (Underwood ¶ 71).	transmit code to a client computing device, the code causing a display device connected to the client computing device to display a user interface associated with a builder application; An interface for editing the template web site is provided to the client (Underwood ¶¶ 72, 81, 220).	receive a plurality of inputs, via the user interface, corresponding to a plurality of attributes related to a website and a plurality of structure aspects related to the website, wherein at least one of the plurality of attributes includes a business attribute; The user selects an industry and specific business (Underwood ¶ 92) and pages/modules to include in the new site 	[…]	select, from the template store, at least one template from the at least one template category based at least in part on the at least one template being mapped to the at least one template category; Templates for the business/industry are retrieved (Underwood ¶ 94).	[…]	generate a first version of the website, wherein the first version of the website comprises […] code that contains references to at least one of: the at least one template retrieved from the template store, the plurality of attributes, or the plurality of structure aspects; A template for the new site [first version of the website] is generated from the selected site template (Underwood ¶ 95). The template has placeholders [references] for information about the business (Underwood ¶¶ 93, 248).	transmit the code of the first version of the website to the builder application, wherein the builder application causes the first version to be displayed via a second user interface by the display device connected to the client computing device, the second user interface allowing a user using the builder application to modify the website and preview the website, […], wherein the second user interface is executed on the client computing device and […]; The new site is created and displayed to the user in the interface (Underwood ¶ 98). The site can be previewed as it would appear on various devices during the editing process (Underwood, ¶ 47).	receive the updated […] website from the client computing device; and User changes to the page/site are received by a server (Underwood, ¶¶ 279–285).	generate code corresponding to a second version of the website based at least in part on removing the references in the updated code of the first version of the website. The placeholders are replaced with the information entered in the Details page (Underwood ¶ 248).
Underwood teaches a website builder using templates, but does not expressly teach pre-generated code based on a template that comprises a query for retrieving content. However, Kennedy teaches:	retrieve pre-generated code based at least in part on the at least one template and the plurality of structure aspects, the pre-generated code comprising a query to retrieve content from the template store; A web page is built using a user interface (Kennedy, ¶ 12). The user may insert document code modules using the interface (Kennedy, ¶ 29). The modules may be pre-defined [pre-generated] (Kennedy, ¶¶ 62–63). The modules are inserted into the page based on an insertion point in the page layout (Kennedy, ¶ 30). The module may be for retrieving content, such as a sound, animation, video, etc. (Kennedy, claim 3). A single database may contain the page data and the content (Kennedy, ¶ 36).	[generate a first version of the website, wherein the first version of the website comprises] the pre-generated code A page is produced [generated] based in part on the inserted code modules (Kennedy, ¶ 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kennedy with those of Underwood. One would have been motivated to do so in order to make it easier for a user without knowledge of HTML to customize the template/page (Kennedy, ¶ 10).
a plurality of template mappings … individual ones of the plurality of template mappings comprise a mapping for the at least one template category to at least one business attribute Website templates are categorized by having one or more industry codes (Tymoshenko ¶ 31); the industry codes describe the products or services offered by businesses (Tymoshenko ¶¶ 23–24); an information database contains business information [attributes] together with the industry code for the business [template mappings] (Tymoshenko ¶ 25).	determine the at least one template category for the website based at least in part on the business attribute received via the user interface, the at least one template category being mapped to the business attribute; The user provides identification information [attributes] for the business, and the information database is searched to determine the industry code, in order to search the template database for appropriate templates (Tymoshenko ¶¶ 40–43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tymoshenko with those of Underwood/Kennedy. One would have been motivated to do so in order to make it easier for the user to select a template for their website by removing the need to specify a category directly (Tymoshenko ¶¶ 7–8).
	[the user interface] is configured to generate updated code of the first version of the website based at least in part on a detection of a user-modification to the first version of the website A user can edit a web page inside a web browser (Bowling, ¶ 84). HTML data is generated by a module in the browser, based on the editing (Bowling, ¶ 87).	receive the updated code of the first version of the website from the client computing device The edited data is transmitted to the server hosting the web page after editing is complete (Bowling, ¶ 90).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bowling with those of Underwood/Tymoshenko/Kennedy. Doing so would have been a matter of substituting one known element (generating the code on the client side) for another (generating the code on the server side) to yield a predictable result (a web page editor with templates, etc., wherein changes are translated to code by the client device instead of sending the changes to the server to be translated).
Underwood/Kennedy/Tymoshenko/Bowling teaches previewing a web page, including previewing the page as it would appear on other devices (Underwood, ¶ 47) but does not expressly teach previewing based on screen orientation. However, Rumsey teaches:	the second user interface configured for allowing the user to preview the website by being configured to cause, in an instance in which a rotate display button is selected, a window to be rendered by the display device that emulates a display of the website on a mobile device in at least one of: a first mode corresponding to a portrait mode of the mobile device, or a second mode corresponding to a landscape mode of the mobile device A responsive web page may be simulated in an authoring tool, to display the page how it would appear on various types of devices, including options such as portrait or landscape orientations (Rumsey, ¶¶ 12–13, 36, 38). The orientation may be chosen using a selector [“rotate display button”] in a user interface (Rumsey, ¶ 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rumsey with those of Underwood/Kennedy/Tymoshenko/Bowling. One would have been motivated to do so in order to make it easier for the web page author to see how the page would look on devices other than the one being used to edit the page (Rumsey, ¶¶ 11, 16–17).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the computing device is further configured to store the code of the first version of the website in the data store. Ordered trees are used to store the template web site (Underwood ¶ 285); the ordered trees are stored in the data store (Underwood FIG. 67B).
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey 	wherein the computing device is further configured to update the stored code of the first version of the website in the data store. The information for the placeholders may be changed and the pages updated (Underwood ¶ 248).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the computing device is further configured to transfer the code corresponding to the second version of the website to a web server. The code for the page is generated and published to a web server (Underwood ¶ 284).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Underwood/Tymoshenko/Bowling/Rumsey further teaches:	wherein the code corresponding to the first version of the website can render the first mode of the website and the second mode of the website, the first mode corresponding to the portrait mode of a mobile device and the second mode corresponding to the landscape mode of the mobile device. A web page may use CSS to direct the browser to format the content of the page according to various attributes of the device displaying the page, such as the orientation (Rumsey, ¶¶ 13–14, 38).
Regarding independent claim 6, Underwood teaches [a] system, comprising:	a data store; A data store (Underwood ¶ 268).	a template store comprising a plurality of templates, each of the plurality of templates corresponding to at least one business attribute; and A plurality of templates categorized by business type (Underwood ¶ 91).	a computing device having memory with instructions stored, which when executed by the computing device cause the computing device to, at least: A server (Underwood ¶ 71).	receive, via a user interface associated with a builder application, a business attribute related to a website and a plurality of structure aspects related to the website, wherein the user interface and the builder application are executed on a client device; The user specifies the business industry and type, and pages/sections [structure] (Underwood ¶¶ 92–93). The user interface is provided to clients by a server (Underwood, ¶ 71).	[…]	retrieve, from the template store, at least one template associated with the at least one template category; Templates for the business/industry are retrieved (Underwood ¶ 94).	[…]	generate a first version of the website using, at least in part, the at least one template retrieved from the template store, […], and the plurality of structure aspects; The site is generated based on the user input (Underwood ¶¶ 92, 93, 98).	transmit hypertext markup language (HTML) code encoding the first version of the website to the client device for execution by the builder application, wherein the builder application causes the first version to be displayed via the user interface, wherein the user interface allows a user to preview the website […], wherein the user interface is configured to generate updated [code] of the first version of the website based at least in part on a detection of a user-modification to the first version of the website; An interface for editing the template web site is provided to the client (Underwood ¶¶ 72, 81, 220). The server generates HTML code that is collected and used to generate the display of the page on the client (Underwood, ¶ 281). The site can be previewed as it would appear on various devices (Underwood, ¶ 47).	receive the updated [code] of the first version of the website from the client device; and The edited data is transmitted to the server hosting the web page after editing is complete (Bowling, ¶ 90).	generate a second version of the website, based at least in part on the updated [code] of the first version. The placeholders are replaced with the information entered in the Details page (Underwood ¶ 248).
Underwood teaches a website builder using templates, but does not expressly teach pre-generated code based on a template that comprises a query for retrieving content. However, Kennedy teaches:	retrieve pre-generated code based at least in part on the at least one template and the plurality of structure aspects, the pre-generated code comprising a query to retrieve content from the template store; A web page is built using a user interface (Kennedy, ¶ 12). The user may insert document code modules using the interface (Kennedy, ¶ 29). The modules may be pre-defined [pre-generated] (Kennedy, ¶¶ 62–63). The modules are inserted into the page based on an insertion point in the page layout (Kennedy, ¶ 30). The module may be for retrieving content, such as a sound, animation, video, etc. (Kennedy, claim 3). A single database may contain the page data and the content (Kennedy, ¶ 36).	[generate a first version of the website using, at least in part,] the content from the template store A page is produced [generated] based in part on the inserted code modules (Kennedy, ¶ 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kennedy with those of Underwood. One would have been motivated to do so in order to make it easier for a user without knowledge of HTML to customize the template/page (Kennedy, ¶ 10).
Underwood/Kennedy teaches a website builder with templates organized into categories, but does not appear to expressly teach template mappings between business attributes and template categories. However, in an analogous art, Tymoshenko teaches:	determine at least one template category for the website based at least in part on the business attribute received via the user interface, the at least one template category being mapped to the business attribute; Website templates are categorized by having one or more industry codes (Tymoshenko ¶ 31); the industry codes describe the products or services offered by businesses (Tymoshenko ¶¶ 23–24); an information database contains business information [attributes] together with the industry code for the business [template mappings] (Tymoshenko ¶ 25). The user provides identification information [attributes] for the business, and the information database is searched to determine the industry code, in order to search the template database for appropriate templates (Tymoshenko ¶¶ 40–43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Underwood/Kennedy/Tymoshenko teaches modifying a web page using an editor on a client device and generating HTML server-side (Underwood, ¶¶ 279–281), but does not expressly teach generating updated code on the client side. However, Bowling teaches:	[wherein the user interface is configured to generate updated] HTML code [of the first version of the website based at least in part on a detection of a user-modification to the first version of the website] A user can edit a web page inside a web browser (Bowling, ¶ 84). HTML data is generated by a module in the browser, based on the editing (Bowling, ¶ 87).	[receive the updated] HTML code [of the first version of the website from the client device] The edited data is transmitted to the server hosting the web page after editing is complete (Bowling, ¶ 90).	[generate a second version of the website, based at least in part on the updated] HTML code [of the first version] The edited parts of the page replace the selected parts in the data stored on the server (Bowling, ¶ 90).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bowling with those of Underwood/Kennedy/Tymoshenko. Doing so would have been a matter of substituting one known element (generating the code on the client side) for another (generating the code on the server side) to yield a predictable result (a web page editor with 
Underwood/Kennedy/Tymoshenko/Bowling teaches previewing a web page, including previewing the page as it would appear on other devices (Underwood, ¶ 47) but does not expressly teach previewing based on screen orientation. However, Rumsey teaches:	by being configured to cause, in an instance in which a rotate display button is selected, a window to be rendered via the user interface that emulates a display of the website on a mobile device in at least one of: a first mode corresponding to a portrait mode of the mobile device, or a second mode corresponding to a landscape mode of the mobile device A responsive web page may be simulated in an authoring tool, to display the page how it would appear on various types of devices, including options such as portrait or landscape orientations (Rumsey, ¶¶ 12–13, 36, 38). The orientation may be chosen using a selector [“rotate display button”] in a user interface (Rumsey, ¶ 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rumsey with those of Underwood/Kennedy/Tymoshenko/Bowling. One would have been motivated to do so in order to make it easier for the web page author to see how the page would look on devices other than the one being used to edit the page (Rumsey, ¶¶ 11, 16–17).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Underwood/Tymoshenko/Bowling/Rumsey further 	wherein the computing device is further configured to receive a plurality of attributes related to the website and wherein the plurality of attributes include at least one of: a business name, a website address, or the business attribute. The user may input a business attribute, e.g. the type of business (Underwood ¶ 92).
Regarding dependent claim 8, the rejection of parent claim 7 is incorporated and Underwood/Tymoshenko/Bowling/Rumsey further teaches:	wherein the computing device is further configured to generate the first version of the website by storing, in the data store, at least the plurality of attributes, the plurality of structure aspects, references to the at least one template, and content information related to the website. Ordered trees are used to store the template web site (Underwood ¶ 285); the ordered trees are stored in the data store (Underwood FIG. 67B).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the computing device is further configured to modify the website via the builder application by updating at least one of the plurality of attributes, the plurality of structure aspects, the references to the at least one template, or the content information stored in the data store. The user may, e.g. disable pages (Underwood ¶ 247), add pages or change the navigation structure (Underwood ¶ 285).
Regarding dependent claim 10, the rejection of parent claim 8 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the HTML code comprises references to at least one of the plurality of attributes, the plurality of structure aspects, the at least one template, or the content information related to the website. The user interface [and thus the displayed template page] are generated HTML (Underwood ¶¶ 281, 283, 285)
Regarding dependent claim 11, the rejection of parent claim 10 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the computing device is further configured to generate the second version of the website by parsing the updated HTML code of the first version of the website to remove the references to the at least one of the plurality of attributes, the plurality of structure aspects, the at least one template, or the content information related to the website. Placeholders are replaced with, e.g. a business name (Underwood ¶ 93). The variables are resolved when previewing or publishing (Underwood ¶ 248).
Regarding dependent claim 12, the rejection of parent claim 11 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the references to the at least one of the plurality of attributes, the plurality of structure aspects, the at least one template, or the content information related to the website are replaced with at least one of: a result yielded by resolving the references, or a direct link to a file that can be exported. The placeholders are filled with the defined global variables (Underwood ¶ 248).
Regarding dependent claim 13, the rejection of parent claim 11 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein the computing device is further configured to transmit HTML code corresponding to the second version of the website to a web server, wherein the web server is configured to receive a request to access the website from a second client computing device, and wherein the web server transmits HTML code corresponding to the second version of the website to the second client computing device. The code for the page is generated and published to a web server (Underwood ¶ 284). Another client device accesses the published page (Underwood ¶ 46).
Regarding independent claim 14, Underwood teaches [a] method for creating a website, comprising:	receiving, by a computing device, a plurality of attributes and a plurality of structure aspects related to the website, the plurality of attributes and the plurality of structure aspects being received via a client application executed on a client device, and at least one of the plurality of attributes including a business attribute; The user inputs the business industry, type, name, modules/pages, etc. (Underwood ¶¶ 92–93).	retrieving, by the computing device, at least one template associated with the at least one template category from the template store; A plurality of templates categorized by business type (Underwood ¶ 91). Templates for the business/industry are retrieved (Underwood ¶ 94).	[…]	generating, by the computing device, hypertext markup language (HTML) code encoding a first version of the website based at least in part on the at least one template, the plurality of attributes and the plurality of structure aspects; A site is generated based on the business type and template, and input regarding structure, e.g. pages and content, e.g. a business name (Underwood ¶ 93).	transmitting, by the computing device, the HTML code encoding the first version of the website to the client application executed by the client device, the HTML code causing the client application to display the first version of the website via a client user interface, wherein the client user interface allows a user to preview the website […], wherein the client user interface is configured to generate updated [code] of the first version of the website based at least in part on a detection of at least one edit to the first version of the website; An interface for editing the template web site is provided to the client (Underwood ¶¶ 72, 81, 220). The server generates HTML code that is collected and used to generate the display of the page on the client (Underwood, ¶ 281). The site can be previewed as it would appear on various devices (Underwood, ¶ 47).	receiving, by the computing device, the updated [code] of the at least one edit to the first version of the website from the client user interface executed on the client device; The user can edit the web site in a WYSIWYG manner (Underwood ¶ 285). User commands are received by the server (Underwood, ¶¶ 275–277).	modifying, by the computing device, at least one of the plurality of attributes or the plurality of structure aspects, in response to the at least one edit […]; The user can edit the content or structure of the site (Underwood ¶ 285). The server executes the command and generates new HTML code 	generating, by the computing device, a second version of the website, by creating a published version based at least in part on the updated HTML code. The placeholders are replaced with the information entered in the Details page (Underwood ¶ 248). The code for the page is generated and published to a web server (Underwood ¶ 284).
Underwood teaches a website builder using templates, but does not expressly teach pre-generated code based on a template that comprises a query for retrieving content. However, Kennedy teaches:	retrieving, by the computing device, pre-generated code based at least in part on the at least one template and the plurality of structure aspects, the pre-generated code comprising a query to retrieve content from the template store; A web page is built using a user interface (Kennedy, ¶ 12). The user may insert document code modules using the interface (Kennedy, ¶ 29). The modules may be pre-defined [pre-generated] (Kennedy, ¶¶ 62–63). The modules are inserted into the page based on an insertion point in the page layout (Kennedy, ¶ 30). The module may be for retrieving content, such as a sound, animation, video, etc. (Kennedy, claim 3). A single database may contain the page data and the content (Kennedy, ¶ 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kennedy with those of Underwood. One would have been motivated to do so in order to make it easier for a user without knowledge of HTML to customize the template/page (Kennedy, ¶ 10).
determining, by the computing device, at least one template category for the website based at least in part on the business attribute, the at least one template category being mapped to the business attribute in a template store; Website templates are categorized by having one or more industry codes (Tymoshenko ¶ 31); the industry codes describe the products or services offered by businesses (Tymoshenko ¶¶ 23–24); an information database contains business information [attributes] together with the industry code for the business [template mappings] (Tymoshenko ¶ 25). The user provides identification information [attributes] for the business, and the information database is searched to determine the industry code, in order to search the template database for appropriate templates (Tymoshenko ¶¶ 40–43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tymoshenko with those of Underwood/Kennedy. One would have been motivated to do so in order to make it easier for the user to select a template for their website by removing the need to specify a category directly (Tymoshenko ¶¶ 7–8).
Underwood/Kennedy/Tymoshenko teaches modifying a web page using an editor on a client device and generating HTML server-side (Underwood, ¶¶ 279–281), but does not expressly teach generating updated code on the client side. However, Bowling teaches:	[where the client user interface is configured to generate updated] HTML code [of the first version of the website based at least in part on a detection of at least one edit to the first version of the website] A user can edit a web page inside a web browser (Bowling, ¶ 84). HTML data is generated by a module in the browser, based on the editing (Bowling, ¶ 87).	[receiving, by the computing device, the updated] HTML code [of the at least one edit to the first version of the website from the client user interface executed on the client device] The edited data is transmitted to the server hosting the web page after editing is complete (Bowling, ¶ 90).	modifying, by the computing device, at least one of the plurality of attributes or the plurality of structure aspects, in response to the at least one edit encoded in the updated HTML code The edited parts of the page replace the selected parts in the data stored on the server (Bowling, ¶ 90).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bowling with those of Underwood/Kennedy/Tymoshenko. Doing so would have been a matter of substituting one known element (generating the code on the client side) for another (generating the code on the server side) to yield a predictable result (a web page editor with templates, etc., wherein changes are translated to code by the client device instead of sending the changes to the server to be translated).
Underwood/Kennedy/Tymoshenko/Bowling teaches previewing a web page, including previewing the page as it would appear on other devices (Underwood, ¶ 47) but does not expressly teach previewing based on screen orientation. However, Rumsey teaches:	by being configured to cause, in an instance in which a rotate display button is selected, a window to be rendered via the client user interface that emulates a display of the website on a mobile device in at least one of: a first mode corresponding to a portrait mode of the mobile device, or a second mode corresponding to a landscape mode of the mobile device A responsive web page may be simulated in an authoring tool, to display the page how it would appear on various types of devices, including options such as portrait or landscape orientations (Rumsey, ¶¶ 12–13, 36, 38). The orientation may be chosen using a selector [“rotate display button”] in a user interface (Rumsey, ¶ 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rumsey with those of Underwood/Kennedy/Tymoshenko/Bowling. One would have been motivated to do so in order to make it easier for the web page author to see how the page would look on devices other than the one being used to edit the page (Rumsey, ¶¶ 11, 16–17).
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	uploading, by the computing device, the second version of the website to a web server that can be accessed via a network. The code for the page is generated and published to a web server (Underwood ¶ 284).
Regarding dependent claim 16, the rejection of parent claim 14 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey 	editing, by the computing device, the structure aspects related to the website stored in a data store. The user may change the structure of the site (Underwood ¶¶ 245–247).
Regarding dependent claim 17, the rejection of parent claim 16 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	updating, by the computing device, the data store with the edited structure aspects related to the website; and Ordered trees are used to update the template web site (Underwood ¶ 285); the ordered trees are stored in the data store (Underwood FIG. 67B).	recreating, by the computing device, the second version of the website based at least in part on the edited structure aspects. The published site changes based on the structure edits (Underwood ¶¶ 245, 285).
Regarding dependent claim 19, the rejection of parent claim 14 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	generating a client optimized version of the website based at least in part on a client device type. The web site may recognize the client device and present a format for the device (Underwood ¶ 46).
Regarding dependent claim 20, the rejection of parent claim 14 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	receiving, by the computing device, a second business attribute; The user can select a new attribute, such as color, layout, or images 	retrieving, by the computing device, at least one second template that corresponds to the second business attribute from the template store; and A new layout is applied to the template web site (Underwood ¶ 233).	regenerating, by the computing device, data encoding the first version of the website based at least in part on the at least one second template, the plurality of attributes and the plurality of structure aspects. A new template site is generated (Underwood ¶ 234).
Regarding dependent claim 21, the rejection of parent claim 14 is incorporated and Underwood/Kennedy/Tymoshenko/Bowling/Rumsey further teaches:	wherein receiving the updated HTML code of the at least one edit to the first version of the website further comprises receiving an HTML file that comprises the updated HTML code. The updated data may be transmitted in full, or with only the edited parts of the page (Bowling, ¶ 90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176